Citation Nr: 9933646	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  98-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an original evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.G.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from August 1966 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Regional Office (RO) in Los Angeles, California, which 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective May 28, 1997.  Following a hearing at 
the RO in December 1998, a hearing officer in a decision 
later that month, assigned a 30 percent evaluation for PTSD, 
effective May 28, 1997.  The veteran continues to disagree 
with the assigned rating.

The Board notes that the veteran requested a hearing before a 
member of the Board at the RO.  However, in March 1999, the 
veteran withdrew this request.


REMAND

A review of the evidence discloses that when the veteran was 
accorded a psychiatric examination for rating purposes by VA 
in July 1997 it was stated that he met the criteria 
warranting the diagnosis of PTSD, although his psychological 
testing suggested exaggeration.  It was further noted that 
overall evaluation of the data did not suggest malingering.  
His symptoms were described at that time was being moderate 
in degree.  He was given a Global Assessment of Functioning 
Scale score of 60.  However, in an October 1997 communication 
a readjustment counseling therapist at the Riverside Vet 
Center in Riverside, California, indicated that the veteran 
first presented himself at that facility in August 1997.  It 
was indicated the veteran had attended both individual and 
group therapy since August and was slowing gaining trust.  In 
the social worker's opinion, the 10 percent disability rating 
assigned for the PTSD reflected the veteran was 
"substantially under-rated."  The individual gave an Axis I 
diagnosis of PTSD, which was described as severe in degree.  
Also diagnosed was alcoholism, in remission.  A Global 
Assessment of Functioning score of 42 was provided.

At a hearing before a hearing officer at the RO in December 
1998, the veteran testified that his psychiatric disability 
picture had worsened.  The veteran is entitled to a new VA 
examination where there is evidence the condition has 
worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  At the hearing itself, the veteran indicated that he 
had asked to see a psychiatrist at the VA medical facility in 
Loma Linda, but had never seen one.  He indicated that he was 
taking medication which was given to him by a physician named 
Benuragi.  He added that he was no longer seeing her and he 
claimed he was to see a new physician on April 6th, 1999.  
The report of that visit is not of record.  In view of the 
foregoing, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any psychiatric treatment he has 
received, inpatient or outpatient, VA or 
private, since 1997.  The RO should then 
take all necessary steps to obtain any 
records not already part of the claims 
folder and associate these records with 
that folder.  Of particular interest are 
any records from a Dr. Benuragi to whom 
the veteran referred at the time of his 
December 1998 hearing.  The veteran 
should also be asked to provide the name 
and address of the physician he 
reportedly saw on April 6, 1999.  That 
physician should be contacted and asked 
to provide any records regarding 
treatment of the veteran by him for 
psychiatric purposes.

2.  The RO should then schedule the 
veteran for a comprehensive psychiatric 
examination.  The claims file must be 
made available to and viewed by the 
examiner prior to completing the 
requested examination.  The examiner 
should comment on the present or absence 
of psychiatric symptomatology on the 
veteran's occupational and social 
impairment.  The examiner should also 
assign a Global Assessment of Functioning 
score and explain what the assigned score 
represents.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinions 
are in complete compliance with the 
directives of this REMAND and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The RO should then review the veteran's claim.  If the 
benefit sought is not granted to the veteran's satisfaction, 
the RO should issue a supplemental statement of the case.  
Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to any 
final outcome warranted.  The veteran need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





